As filed with the Securities and Exchange Commission onNovember 29, 2012 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09038 The Olstein Funds (Exact name of registrant as specified in charter) 4 Manhattanville Road Purchase, NY 10577 (Address of principal executive offices) (Zip code) Robert A. Olstein 4 Manhattanville Road Purchase, NY 10577 (Name and address of agent for service) 1-800-799-2113 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2012 Item 1. Schedule of Investments. Olstein All Cap Value Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 96.4% Shares Value Air Freight & Logistics - 1.1% FedEx Corp. $ Airlines - 2.8% Alaska Air Group, Inc. (a) Delta Air Lines, Inc. (a) Spirit Airlines Inc. (a) Auto Components - 0.7% Genuine Parts Company Beverages - 4.0% The Coca-Cola Company Constellation Brands, Inc. - Class A (a) Dr Pepper Snapple Group, Inc. PepsiCo, Inc. Biotechnology - 1.5% Life Technologies Corporation (a) Capital Markets - 4.0% BlackRock, Inc. The Charles Schwab Corporation Legg Mason, Inc. Chemicals - 1.8% E. I. du Pont de Nemours & Company Commercial Banks - 2.2% BB&T Corporation U.S. Bancorp Commercial Services & Supplies - 2.9% ABM Industries, Incorporated Avery Dennison Corporation Korn/Ferry International (a) Communications Equipment - 2.7% Cisco Systems, Inc. QUALCOMM, Inc. Computers & Peripherals - 0.9% Apple Inc. Consumer Finance - 4.2% American Express Company Equifax, Inc. MasterCard, Inc. - Class A Western Union Company Containers & Packaging - 1.1% Sonoco Products Company E-Commerce - 0.5% eBay Inc. (a) Electronic Equipment & Instruments - 3.9% Agilent Technologies, Inc. Dolby Laboratories Inc. - Class A (a) Thermo Fisher Scientific, Inc. Energy Equipment & Services - 1.7% National Oilwell Varco Inc. Schlumberger Limited (b) Food Products - 0.3% Hormel Foods Corporation Health Care Equipment & Supplies - 9.5% Baxter International Inc. Becton, Dickinson and Company CareFusion Corporation (a) Covidien PLC (b) DENTSPLY International Inc. Stryker Corporation Zimmer Holdings, Inc. Health Care Products - 1.4% Johnson & Johnson Health Care Providers & Services - 0.7% Henry Schein, Inc. (a) Hotels, Restaurants & Leisure - 1.6% International Game Technology Household Durables - 4.1% Harman International Industries, Incorporated Newell Rubbermaid Inc. Snap-on Incorporated Industrial Conglomerates - 4.5% 3M Co. General Electric Company Teleflex Incorporated Tyco International Ltd. (b) Insurance - 0.9% The Chubb Corporation IT Services - 0.8% Accenture PLC - Class A (b) Machinery - 7.1% Cummins Inc. Deere & Company Dover Corporation Ingersoll-Rand PLC - Class A (b) Pentair, Inc. The Timken Company Management Consulting Services - 1.5% ABB Limited - ADR (b) Media - 1.0% The Walt Disney Company Metals & Mining - 0.5% Freeport-McMoRan Copper & Gold Inc. Multiline Retail - 1.5% Macy's, Inc. Office Electronics - 1.9% Xerox Corporation Oil & Gas - 2.2% Apache Corporation Exxon Mobil Corporation Real Estate Management & Development - 1.4% Jones Lang LaSalle, Incorporated Restaurants - 0.8% McDonald's Corporation Semiconductor & Semiconductor Equipment - 5.9% Analog Devices, Inc. Entegris Inc. (a) Intel Corporation Microsemi Corporation (a) Teradyne, Inc. (a) Software - 2.1% Microsoft Corporation Specialty Retail - 7.5% Bed Bath & Beyond, Inc. (a) Big Lots, Inc. (a) Express, Inc. (a) The Home Depot, Inc. Lowe's Companies, Inc. PetSmart, Inc. Staples, Inc. The TJX Companies, Inc. Textiles, Apparel & Luxury Goods - 3.2% Coach, Inc. Hanesbrands, Inc. (a) NIKE, Inc. - Class B VF Corporation TOTAL COMMON STOCKS (Cost $463,950,463) SHORT-TERM INVESTMENTS - 4.2% Money Market Funds (c) - 4.2% Fidelity Institutional Money Market Portfolio - Class I, 0.16% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.17% TOTAL SHORT-TERM INVESTMENTS (Cost $22,106,824) TOTAL INVESTMENTS - 100.6% (Cost $486,057,287) LIABILITIES IN EXCESS OF OTHER ASSETS - (0.6)% ) TOTAL NET ASSETS - 100.0% $ ADR American Depository Receipt. (a) Non-income producing security. (b) U.S. Dollar-denominated foreign security. (c) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Olstein Strategic Opportunities Fund Schedule of Investments September 30, 2012 (Unaudited) COMMON STOCKS - 98.0% Shares Value Airlines - 4.7% Alaska Air Group, Inc. (a) $ Spirit Airlines Inc. (a) Auto Components - 1.8% Dorman Products, Inc. (a) Beverages - 2.1% Constellation Brands, Inc. - Class A (a) Biotechnology - 2.3% Life Technologies Corporation (a) Capital Markets - 6.9% Janus Capital Group Inc. Legg Mason, Inc. Chemicals - 1.6% Sensient Technologies Corporation Commercial Services & Supplies - 10.3% ABM Industries, Incorporated Avery Dennison Corporation Brady Corporation - Class A Korn/Ferry International (a) Team, Inc. (a) Computers & Peripherals - 1.9% NCR Corporation (a) Construction & Engineering - 2.4% Aegion Corp. (a) Consumer Services - 1.6% Hillenbrand, Inc. Electronic Equipment & Instruments - 2.1% Measurement Specialties, Inc. (a) Health Care Equipment & Supplies - 3.4% CareFusion Corporation (a) DENTSPLY International Inc. Hotels, Restaurants & Leisure - 2.2% International Game Technology Household Durables - 5.7% Harman International Industries, Incorporated Snap-on Incorporated Industrial Conglomerates - 5.7% Standex International Corporation Teleflex Incorporated Machinery - 4.6% Columbus McKinnon Corporation (a) The Timken Company Miscellaneous Manufacturing - 3.0% Smith & Wesson Holding Corporation (a) Multiline Retail - 3.0% Macy's, Inc. Office Electronics - 4.0% Xerox Corporation Paper & Forest Products - 1.9% Schweitzer-Mauduit International, Inc. Professional Services - 1.8% Mistras Group, Inc. (a) Real Estate Management & Development - 3.7% Jones Lang LaSalle, Incorporated Semiconductor & Semiconductor Equipment - 9.0% Entegris Inc. (a) Microsemi Corporation (a) Teradyne, Inc. (a) Specialty Retail - 6.5% Big Lots, Inc. (a) Express, Inc. (a) The Finish Line, Inc. - Class A Stein Mart, Inc. (a) Textiles, Apparel & Luxury Goods - 5.8% Hanesbrands, Inc. (a) Maidenform Brands, Inc. (a) Rocky Brands, Inc. (a) TOTAL COMMON STOCKS (Cost $28,307,471) SHORT-TERM INVESTMENTS - 1.7% Money Market Funds (b) - 1.7% Fidelity Institutional Money Market Portfolio - Class I, 0.16% Invesco Short-Term Investments Trust Liquid Assets Portfolio - Institutional Shares, 0.17% TOTAL SHORT-TERM INVESTMENTS (Cost $543,167) TOTAL INVESTMENTS - 99.7% (Cost $28,850,638) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.3% TOTAL NET ASSETS - 100.0% $ (a) Non-income producing security. (b) The rate quoted is the annualized seven-day yield of the fund at period end. The cost basis of investments for federal income tax purposes at September 30, 2012 was as follows*: Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Fair Value Measurement Summary at September 30, 2012 The Trust has adopted fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period.These standards define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.The fair value hierarchy is organized into three levels based upon the assumptions (referred to as "inputs") used in pricing the asset or liability.These standards state that "observable inputs" reflect the assumptions market participants would use in pricing the asset or liability based on the market data obtained from independent sources and "unobservable inputs" reflect an entity's own assumptions about the assumptions market participants would use in pricing the asset or liability.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted unadjusted prices for identical instruments in active markets to which the Trust has access at the date of measurement. Level 2 - Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets.Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 - Model derived valuations in which one or more significant inputs or significant value drivers are unobservable.Unobservable inputs are those inputs that reflect the Trust's own assumptions that market participants would use to price the asset or liability based on the best available information. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds' net assets as of September 30, 2012: Level 1 Level 2 Level 3 Total All Cap Value Fund Equity Industrials $ $ - $ - $ Consumer Discretionary - - Information Technology - - Health Care - - Financials - - Consumer Staples - - Energy - - Materials - - Total Equity - - Short-Term Investments - - Total Investments in Securities $ $ - $ - $ Strategic Opportunities Fund Equity Industrials $ $ - $ - $ Consumer Discretionary - - Information Technology - - Financials - - Health Care - - Materials - - Consumer Staples - - Total Equity - - Short-Term Investments - - Total Investments in Securities $ $ - $ - $ There were no transfers into or out of Level 1, Level 2 and Level 3 fair value measurements during the reporting period, as compared to their classification from the most recent annual report.It is the Funds' policy to recognize transfers at the end of the reporting period. Item 2. Controls and Procedures. (a) The registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Olstein Funds By (Signature and Title /s/ Robert A. Olstein Robert A. Olstein, President Date 11/26/12 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Robert A. Olstein Robert A. Olstein, President Date 11/26/12 By (Signature and Title) /s/ Michael Luper Michael Luper, Treasurer Date 11/26/12
